— Appeal by defendant from a judgment of the County Court, Nassau County, rendered June 27, 1977, convicting him of robbery in the first degree, sodomy in the first degree, sexual abuse in the first degree, petit larceny, resisting arrest and obstructing governmental administration, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of petit larceny, and the sentence imposed *686thereon, and the said count is dismissed. As so modified, judgment affirmed. Under the facts of this case, defendant could not have been guilty of robbery in the first degree without having also been guilty of petit larceny. Therefore, the guilty verdict on the robbery count requires dismissal of the lesser inclusory offense of petit larceny (see People v Grier, 37 NY2d 847). We have considered defendant’s other contentions and find them to be without merit. Mollen, P. J., O’Connor, Rabin and Gulotta, JJ., concur.